EXHIBIT 10.1

 

GLOBAL GAMING TECHNOLOGIES, LLC

ORGANIZATION AGREEMENT

          THIS ORGANIZATION AGREEMENT

is made and entered into this 28th day of February, 2006 by and among each of
the undersigned (sometimes individually referred to as a "Party" or collectively
referred to as the "Parties"), whose principal places of business are set forth
below their respective names.



RECITALS

          WHEREAS

, there will be formed a for-profit limited liability company under the name of
"GLOBAL GAMING TECHNOLOGIES, LLC" (the "Company") organized under the laws of
the State of Colorado for the purpose of operating a business; and



          WHEREAS

, the Parties have collectively agreed to subscribe for membership interests in
the form of the equity shares of the Company as set forth in this Agreement; and



          WHEREAS

, the Parties have agreed that the officers and managers of the Company shall be
elected in accordance with, and the capitalization and operation of the Company
shall be governed by, the terms and provisions of this Agreement and the
Shareholders' Agreement referenced herein.



          NOW THEREFORE

, in consideration of the foregoing, and of the mutual covenants and agreements
contained herein, the Parties agree as follows:



          

1.           Name. The name of the Company will be "Global Gaming Technologies,
LLC".



          

2.           Formation - Articles of Organization and Operating Agreement. There
will be executed and filed with the Colorado Secretary of State, Articles of
Organization in the form annexed to this Agreement as Exhibit "A" ("Articles"),
which Articles have been filed under and in accordance with the laws of the
State of Colorado. The Parties shall cause the Operating Agreement annexed
hereto as Exhibit "B" to be adopted as and for the Operating Agreement of the
Company.



          3          Purposes. The purpose for which the Company is to be
organized shall be to transact any other lawful business for which companies may
be organized under the laws of the State of Colorado.

          4.           Capital Stock. The total number of shares of capital
stock which the Company shall have authority to issue shall be one hundred
million (100,000,000) shares of membership interest.

          5.           Initial Stockholders and Capitalization. Joseph Kon
("Kon") shall be the initial, and only, stockholder of the Company at the time
it is formed. Initially, equity shares shall be issued to Kon in such a manner
as to qualify for a tax-free reorganization under Section 351 of the Internal
Revenue Code of 1986, as amended.

          Initially, the Company shall issue a total of 300,000 equity shares to
Kon, which shares shall represent all the issued outstanding equity shares of
the Company. In consideration of the 300,000 equity shares, Kon shall execute
and deliver a Technology Transfer Agreement in which he transfers and assigns to
the Company all of his right, title and interest in and to two card games
developed by Kon: Flash Poker and Russian Roulette (collectively the "Games").
The Technology Transfer Agreement shall include all intellectual property rights
of Kon in the Games, including, without limitation, all patent rights,
copyright, trademark and all other rights associated with the Games. The
transfer of the Games to the Company shall constitute Kon's entire initial
capital contribution to the Company.

          Global Casinos, Inc., a Utah corporation ("Global") shall make an
initial capital contribution to the Company of $100,000. In consideration of its
initial capital contribution, Global shall be issued a total of 100,000 equity
shares. Global's capital contribution shall be made at such times and in such
increments as may be necessary to meet the working capital requirements of the
Company. The Parties recognize and agree that Global's initial capital
contribution will, in all likelihood, be used to, among other things, meet
certain start-up, general administrative, working capital and operating overhead
expenses, and to cover the expenses necessary to further develop the Games and
determine if patent and other intellectual property rights with respect to the
Games can be obtained and perfected. The Parties shall prepare and agree upon a
budget for the initial capital contribution; and the Company shall be managed in
accordance with the budget unless modified by agreement of the parties.

          6.           Additional Capitalization.           After Global has
completed investing its initial capital contribution, Global shall have the
exclusive right, but not the obligation, for a period of 120 days thereafter to
make a second capital contribution in the amount of $100,000 (the "Second
Contribution"). The decision whether to make the Second Contribution shall be
made by Global in its sole judgment; and Global shall have no liability
whatsoever should it elect not to make it. In consideration of the Second
Contribution, Global shall be issued a total of 200,000 equity shares. Again,
Global's Second Contribution shall be made at such times and in such increments
as may be necessary to meet the Company's working capital requirements.

          Should the Company require additional capital after Global completes
its Second Contribution, the parties agree that any additional working capital
made available by Global to the Company shall be made in the form of loans upon
terms to be agreed upon. The Company shall also have the right, subject to the
agreement of the parties, to raise additional working capital through equity or
debt offerings.

          Should Global elect to not make the Second Contribution, the Company
shall be free to raise additional working capital from third parties.

          7.           Game Development.           The parties agree that the
Games require further development. The Company will undertake that development
through the use of independent consultants as well as through the further
efforts of Kon. The officers and managers of the Company shall not be entitled
to compensation for their services in those capacities. However, for his
services in further developing the Games, Kon shall be entitled to reasonable
compensation to be agreed upon by the parties.

          9.           Shareholders Agreement. On or before the date of the
first issuance of the equity shares of the Company, the undersigned shall each
execute and enter into a shareholder's agreement substantially in the form
attached hereto and incorporated herein by reference, providing for, among other
things, the following:

                    a.           Transfer of Common Stock.

                              i.           Restrictions on Transfer. The parties
agree that they shall not sell, pledge or otherwise encumber their equity shares
of the Company without first obtaining the unanimous written consent of the
remaining stockholders of the Company, and except in strict accordance with the
provisions of this Agreement. If so pledged, transferred or encumbered, such
stock shall nevertheless remain subject to this Agreement in the hands of the
pledgee, donee or other holder and shall be treated as if still owned by the
transferring stockholder. The Company shall neither transfer nor reissue any
stock interest in the Company in violation of, or without proof of compliance
with, this Agreement.

                              ii.           Remedies for Violation of
Restrictions on Transfer. Any transfer in violation of the restrictions on
transfer outlined in this Agreement will give rise to the remedies set forth in
this Agreement, including, but not limited to, the forced liquidation of the
breaching stockholder's ownership interest in the Company, the revocation of all
licenses and sub-licenses then existing between the Company and the breaching
stockholder, and the termination and reversion to the Company of any rights the
breaching stockholder may have in and/or to any products offered by the
breaching stockholder in furtherance of the business plan contemplated by this
Agreement and/or any other document or agreement referenced herein.

                              iii.           Certificate Endorsement. The
Company and Parties shall cause any certificates for equity shares of the
Company subject to this Agreement to be endorsed substantially as follows:

 

Notice of Restrictions on Disposition

     

This certificate and the equity shares represented thereby are subject to the
provisions of a Shareholders Agreement dated as of __________ ____, ______ (as
it may be amended from time-to-time) whereby the disposition in any manner of
such shares of stock or any interest therein is restricted. A copy of said
Agreement is on file at the registered office of the Company where it may be
inspected.

          10.           Governance of Company.

                    a.           Election of Managers. The initial Managers of
the Company shall consist solely of Kon and Global Casinos, Inc. who shall serve
until the next annual meeting of the members of the Company and until their
successors have been duly elected and qualified.

                              ii.           Appointment of Officers. The Chief
Executive Officer and President of the Company shall initially be Joseph Kon.
All other officers of the Company shall be appointed by a majority of the
Managers of the Company.

                              iii.           Voting. Each Member shall have a
vote equal to the number of equity shares of the Company it owns on shareholder
matters and each Manager of the Company shall have an equal vote on matters
decided by the Managers.

          11.           Organizational Expenses. The Company shall pay its
organization expenses.

          12.           Governing Law. This Agreement shall be governed by, and
construed in accordance with, the laws of the State of Colorado.

          13.           Assignment. No Party may assign, pledge or transfer this
Agreement or any interest herein without the prior written consent of the other
Parties.

          14.           Waiver. No waiver of any provision of this Agreement is
valid unless it is in writing and signed by the person against whom it is
charged.

          15.           Notices. Any and all notices between the parties
provided for or permitted under this Agreement or by law shall be in writing and
shall be deemed duly served when personally delivered to a Party, or, in lieu of
such personal service, when deposited in the United States Mail, certified,
postage prepaid, addressed to such Party at its principal place of business
specified in this Agreement, or at any address changed in this manner.

          16.           Dispute Resolution. Any claim or controversy arising out
of or relating to this Agreement or its breach that the parties cannot resolve
among themselves shall, upon the request of any party involved, be submitted to
a mediator acceptable to the parties. If the parties cannot agree upon a
mediator, then the mediation shall be conducted by the Office of Dispute
Resolution. If the mediation is not successful, or if the parties agree in
writing to waive mediation, then the dispute shall be submitted to and settled
by a mutually selected sole arbitrator in Boulder, Colorado, in accordance with
any form of arbitration mutually acceptable to the parties involved. If the
parties cannot agree upon an arbitrator, then the arbitration shall be conducted
by the Legal Resolution Center in Westminster, Colorado by any available
arbitrator in accordance with rules selected by that arbitrator. The decision
made pursuant to arbitration shall be rendered within sixty (60) days of
submission to arbitration and shall be binding and conclusive on all parties
involved; and judgment upon that decision may be entered in the highest court of
any forum, federal or state, having jurisdiction. The arbitrator shall have
discretion to award attorney's fees and costs to the prevailing party.

          17.           Fax/Counterpart. This Agreement may be executed by
telex, telecopy or other facsimile transmission, and such facsimile transmission
shall be valid and binding to the same extent as if it were an original.
Further, this Agreement may be signed in one or more counterparts, all of which
when taken together shall constitute the same documents. For all evidentiary
purposes, any one complete counter set of this Agreement shall be considered an
original.

          18.           Finder's Fee. The Company shall pay a finders' fee to
Shana Capital, Ltd., 678 S. Pontiac, Denver, Colorado 80224, for its
introduction of the Parties. The finder's fee shall consist of (i) 5% of the
first $200,000 in capital contribution made by Global to the Company, up to a
maximum of $10,000, and (ii) warrants exercisable to purchase a number of equity
shares of the Company equal to 5% of the first 300,000 equity shares purchased
by Global, up to a maximum of 15,000 warrants. The warrants shall be exercisable
for three years at a price of $1.00 per share.

          IN WITNESS WHEREOF, the Parties hereto have duly executed this
Agreement on the day and date first above written:

GLOBAL CASINOS, INC.

a Utah corporation      

By: /s/ Clifford L. Neuman

 

Clifford L. Neuman, Interim President

     

/s/ Joseph Kon

 

JOSEPH KON